Title: Executive Pardon, [6 May] 1809
From: Madison, James
To: 


[6 May 1809]
James Madison, President of the United States of America,
To all who shall see these presents, Greeting:
Whereas it has been represented to me that Genl Michael Bright, James Atkinson, William Cole, Charles Westfall, Samuel Wilkins, Abraham Ogden, Daniel Phyle, Charles Hong and John Knipe, all of the state of Pennsylvania, were, at a Circuit Court of the United States lately held for the Pennsylvania District, at Philadelphia, duly and severally convicted of opposing and obstructing the Marshal for that District in the execution of his official duty, and thereupon the said Court sentenced the said Michael Bright to three months imprisonment, and to pay to the United States a fine of two hundred dollars, and the several others above named to one months imprisonment respectively, and to pay to the United States a fine of fifty dollars. And whereas it is considered that the offences committed in this case proceeded rather from a mistaken sense of duty, than from a spirit of disobedience to the authority and laws of the United States: Now therefore be it known, That I James Madison President of the United States of America for these and other good causes and considerations me thereunto moving, do by these presents pardon and remit to the several persons above named the offences as aforesaid by them committed, and the fines respectively incurred by them; requiring that all prosecutions and judicial proceedings for and on account thereof be forthwith stayed and discharged.
In Testimony whereof, I have hereunto set my hand, and caused the Seal of the United States to be affixed to these presents the Sixth day of May in the year of our Lord 1809; and of the Independence of the United States the Thirty third.

James Madison
By the President,
R Smith   Secretary of State.
